The opinion of the Court was delivered, by
Black, C. J.
The evidence in this case is very persuasive that the plaintiff rendered the services for which the suit is brought without intending at the time that the defendant should understand him to be making a charge. It is plainer still, if possible, that he afterwards distinctly gave up all claim to compensation, and suffered the defendant to leave the neighborhood, under the impression that nothing was or would be demanded. It was right to submit this to the jury, and right for the Court to give strong expression to their opinion of its weight. But the language of the judge is, “it will bar the plaintiff’s recovery in this suit.” A bar is a peremptory legal exception to a demand. The mere use of the words attributed by the witnesses to the plaintiff, would not bar his recovery in the proper sense of the word. It was still a question for the jury to determine whether there was a contract between the parties, and what were the terms of it, and it was for them to put a construction on the language used. For this reason we are compelled to reverse the judgment, though it seems to be right enough on the merits of the case.
Judgment reversed and venire de novo awarded.